Contracts; Truth in Negotiations Act; duty to disclose true costs. — Plaintiff seeks Wunderlich Act review of a decision of the Armed Services Board of Contract Appeals holding that the Government was entitled to a reduction in the contract price negotiated for a change order. The Board’s decision flowed from its ultimate finding that in the course of negotiating the change order plaintiff failed to disclose to the Government current, accurate and complete cost or pric-. ing data as required by the Truth in Negotiations Act, 10 U.S.C. § 2306(f). On August 10, 1976 Trial Judge Lloyd Fletcher filed a recommended decision (reported in full at 22 CCF para. 80536) in which he agreed with the Board’s decision except for its quantum determination. As to the latter, the Board’s acceptance of the contracting officer’s re-computation is fully supported by substantial evidence in the record with the exception of elimination of a 4% profit previously allowed for risk on the 70% portion of the contract already completed; it was not proper for the contracting officer and the Board to ignore the agreement between the parties that plaintiff was entitled to a 12% profit since the agreement was not directly connected with the failure to furnish accurate, complete and current cost data. The trial judge recomputed the reduction in contract price found by the Board ($231,771) and arrived at the figure of $214,598. This case came before the court on plaintiff’s motion moving that the court adopt the recommended decision. On November 12, 1976, by order, the court granted plaintiff’s motion, adopted the recommended decision as the basis for its judgment in this case, ordered that, since the Government has already recovered $231,771, whereas it was entitled to only a reduction of $214,598, plaintiff is entitled to judgment in the amount of $17,173, entered judgment in that amount, and dismissed the petition.